 



Exhibit 10.1
THE SCOTTS MIRACLE-GRO COMPANY
DISCOUNTED STOCK PURCHASE PLAN
1.00 PURPOSE
     This Plan is intended to foster and promote the Company’s long-term
financial success and to increase shareholder value by [1] providing
Participants an opportunity to acquire an ownership interest in the Company and
[2] enabling the Company to attract and retain the services of outstanding
individuals upon whose judgment, interest and dedication the successful conduct
of the Company’s business is largely dependent.
2.00 DEFINITIONS
     When used in this Plan, the following terms will have the meanings given to
them in this section unless another meaning is expressly provided elsewhere in
this document or clearly required by the context. When applying these
definitions, the form of any term or word will include any of its other forms.
     Act. The Securities Exchange Act of 1934, as amended.
     Beneficiary. The person who has the right to receive (or exercise) any Plan
benefits (or rights) that are unpaid (or unexercised) when the Participant dies.
     Board. The Company’s Board of Directors.
     Change in Control. The occurrence of any of the following events:
     [1] Any “person,” including a “group” [as such terms are used in Act
§§13(d) and 14(d)(2), but excluding the Company, any of its Subsidiaries, any
employee benefit plan of the Company or any of its Subsidiaries or Hagedorn
Partnership, L.P. or any party related to Hagedorn Partnership, L.P. as
determined by the Committee] is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; or
     [2] The adoption or authorization by the shareholders of the Company of a
definitive agreement or a series of related agreements [a] for the merger or
other business combination of the Company with or into another entity in which
the shareholders of the Company immediately before the effective date of such
merger or other business combination own less than 50 percent of the voting
power in such entity; or [b] for the sale or other disposition of all or
substantially all of the assets of the Company; or
     [3] The adoption by the shareholders of the Company of a plan relating to
the liquidation or dissolution of the Company; or

 



--------------------------------------------------------------------------------



 



     [4] For any reason, Hagedorn Partnership, L.P. or any party related to
Hagedorn Partnership, L.P. as determined by the Committee becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing more than 49 percent of
the combined voting power of the Company’s then outstanding securities.
     Code. The Internal Revenue Code of 1986, as in effect on the Effective Date
or as amended or superseded after the Effective Date, and any regulations and
applicable rulings issued under the Code.
     Committee. The committee to which the Board delegates responsibility for
administering the Plan.
     Company. The Scotts Miracle-Gro Company, an Ohio corporation, and any
successor to it.
     Custodial Account. The account established for each Participant to which
the Company transfers shares of Stock acquired under the Plan.
     Designated Subsidiary. Any Subsidiary that has been designated by the
Committee as a Subsidiary whose Employees shall be eligible to participate in
the Plan.
     Effective Date. The date the Plan was originally adopted by the Board.
     Eligible Employee. As of any Entry Date, [1] any U.S.-based regular
full-time or permanent part-time Employee who [a] has reached age 18, [b] is not
a seasonal employee (i.e., as determined by the Committee), [c] has been an
Employee for at least 15 days before the applicable Entry Date, and [d] complies
with Section 3.00 and other Plan provisions; and [2] any non-U.S.-based Employee
of an Employer who [a] meets the eligibility criteria established by the
Committee from time to time for non-U.S.-based Employees of such Employer and
[b] complies with Section 3.00 and other Plan provisions.
     Employee. Any person who, on an applicable Entry Date, is a common law
employee of any Employer. A worker who is classified as other than a common law
employee but who is subsequently reclassified as a common law employee of an
Employer for any reason and on any basis will be treated as a common law
employee from the first Entry Date that begins after the date of that
determination and will not retroactively be reclassified as an Employee for any
purpose of this Plan. The term “Employee” shall also include any person who
provides services to the Company or a Subsidiary that are equivalent to those
typically provided by an employee.
     Employer. The Company and each Designated Subsidiary employing an Eligible
Employee.
     Entry Date. The first day of each Offering Period and the date that
Purchase Rights are granted under the Plan for the ensuing Offering Period.

2



--------------------------------------------------------------------------------



 



     Fair Market Value. The value of one share of Stock on any relevant date,
determined under the following rules:
     [1] If the Stock is traded on an exchange, the reported “closing price” on
the relevant date, if it is a trading day, otherwise on the next trading day;
     [2] If the Stock is traded over-the-counter with no reported closing price,
the mean between the lowest bid and the highest asked prices on that quotation
system on the relevant date if it is a trading day, otherwise on the next
trading day; or
     [3] If neither of the preceding apply, the fair market value as determined
by the Committee in good faith.
     Offering Period. The period during which payroll deductions will be
accumulated in Plan Accounts to fund the purchase of shares of Stock. Each
Offering Period will consist of one calendar month, unless a different period is
established by the Committee and announced to Eligible Employees before the
beginning of the Offering Period.
     Participant. Any Eligible Employee who complies with the conditions
described in Section 3.00 for the current Offering Period.
     Plan. The Scotts Miracle-Gro Company Discounted Stock Purchase Plan (as
Amended and Restated as of January 26, 2006). This program is not intended to
comply with Code §§422 or 423.
     Plan Account. The individual account established by the Committee for each
Participant and to which all amounts described in Section 3.01[1][a] are
credited until applied as described in Section 6.00.
     Purchase Date. The last day of each Offering Period and the date on which
shares of Stock are purchased in exchange for the Purchase Price.
     Purchase Price. The price that each Participant must pay to purchase shares
of Stock under this Plan but which may never be less than 90 percent of the Fair
Market Value of a share of Stock on each Purchase Date (or the first trading day
following the Purchase Date if the Purchase Date is not a trading date).
     Purchase Right. The right to purchase shares of Stock subject to the terms
of the Plan.
     Stock. A common share, without par value, issued by the Company.
     Subsidiary. Any corporation, partnership or other form of unincorporated
entity of which the Company owns, directly or indirectly, 50 percent or more of
the total combined voting power of all classes of stock, if the entity is a
corporation; or of the capital or profits interest, if the entity is a
partnership or another form of unincorporated entity.

3



--------------------------------------------------------------------------------



 



     Termination. Cessation of the employee-employer relationship between a
Participant and each Employer for any reason. Also, a Participant will be
treated as having Terminated on the date his or her employer is no longer an
Employer.
3.00 PARTICIPATION
     3.01 Enrollment.
     [1] Each Eligible Employee may become a Participant for any Offering Period
beginning after the date he or she complies with each of the following
conditions:
     [a] Authorizes the Employer to withhold a portion of his or her taxable
compensation. This authorization will be made under rules developed by the
Committee within the following limits: each authorization [i] must be stated in
whole dollars, [ii] may not authorize or result in authorization of a deduction
[A] less than the amount specified by the Committee (which may never be less
than $10.00 per pay period or [B] more than the amount specified by the
Committee (which may never be more than, in the aggregate, $24,000 for each Plan
Year), [iii] must be signed by the enrolling Eligible Employee and [iv] must be
delivered to the Committee within the period specified by the Committee.
     [b] Complies with any other rules established by the Committee.
     [2] By enrolling in the Plan, each Participant will be deemed to have [a]
agreed to the terms of the Plan and [b] authorized the Employer to withhold from
his or her compensation [i] the amounts authorized under Section 3.01[1][a] and
[ii] any taxes and other amounts due in connection with any transaction
contemplated by the Plan.
     3.02 Duration of Election to Participate.
     Subject to the terms of the Plan:
     [1] Participants’ withholding elections will be implemented beginning with
the first payroll period with a paycheck date in the Offering Period for which
it is filed and will remain in effect until revoked or changed under the rules
described in Section 3.02[2].
     [2] A Participant who elects to participate in the Plan for any Offering
Period by complying with the rules described in Section 3.01 may change or
revoke that election for any subsequent Offering Period but only by complying
with the rules described in Section 3.01 as if the changed or revoked election
were a new election. Any change to or revocation of an earlier election will be
effective as of the first day of the first Offering Period beginning at least 15
calendar days after the revised election is delivered to the Committee and will
remain in effect until revoked or changed under the rules described in this
section.

4



--------------------------------------------------------------------------------



 



     3.03 No Interest Paid. No interest will be paid with respect to any amount
credited to or held in any Plan Account.
4.00 ADMINISTRATION
     4.01 Committee Duties.
     [1] The Committee is responsible for administering the Plan and has all
powers appropriate and necessary to that purpose. Consistent with the Plan’s
objectives, the Committee may adopt, amend and rescind rules and regulations
relating to the Plan, to the extent appropriate to protect the Company’s
interests and has complete discretion to make all other decisions necessary or
advisable for the administration and interpretation of the Plan. The authority
of the Committee specifically includes, without limitation, the power to make
any changes to the Plan with respect to the participation of employees of any
Designated Subsidiary that is organized under the laws of a country other than
the United States of America when the Committee deems such changes to be
necessary or appropriate to achieve a desired tax treatment in such non-U.S.
jurisdiction or to comply with the laws applicable to such non-U.S.
Subsidiaries. Such changes may include, without limitation, establishment of or
modifications to eligibility criteria, maximum number or value of shares that
may be purchased in a given period, or other requirements set forth herein; and
procedural or administrative modifications. Any modification relating to
offerings to a particular Designated Subsidiary will apply only to such
Designated Subsidiary, and will apply equally to all similarly situated
employees of such Designated Subsidiary. Any action by the Committee will be
final, binding and conclusive for all purposes and upon all persons. The
Committee is granted all powers appropriate and necessary to administer the
Plan.
     [2] Consistent with the terms of the Plan, the Committee:
     [a] May exercise all discretion retained to it under the Plan;
     [b] Will establish the number of shares of Stock that may be acquired
during each Offering Period if the number available during any Offering Period
is less than all remaining available shares determined under Section 5.02;
     [c] May develop and impose other terms and conditions it believes are
appropriate and necessary to implement the purposes of this Plan;
     [d] Will establish and maintain a Plan Account for each Participant to
which will be [i] credited with amounts described in Section 3.01[1][a] and [ii]
debited with all amounts applied to purchase shares of Stock;
     [e] Will establish a Custodial Account for each Participant which will be
credited with shares of Stock until distributed as provided in Section 7.00;

5



--------------------------------------------------------------------------------



 



     [f] Will administer procedures through which Eligible Employees may enroll
in the Plan;
     [g] Will disseminate information about the Plan to Eligible Employees; and
     [h] Will apply all Plan rules and procedures.
     4.02 Delegation of Ministerial Duties. In its sole discretion, the
Committee may delegate any ministerial duties associated with the Plan to any
person (including employees) that it deems appropriate other than those duties
described in Section 4.01[2][a], [b] and [c].
     4.03 General Limit on Committee. Consistent with applicable law and Plan
terms, the Plan will be administered in a manner that extends equal rights and
privileges to all Participants.
5.00 OFFERING
     5.01 Right to Purchase. Subject to Sections 5.02, 5.03 and 6.00, the number
of shares of Stock that may be purchased during each Offering Period will be
established by the Committee before the beginning of each Offering Period.
     5.02 Number of Shares of Stock. Subject to Section 5.03, the aggregate
number of shares of Stock that may be purchased under the Plan is 300,000.
     5.03 Adjustment in Capitalization. If, after the Effective Date, there is a
Stock dividend or Stock split, recapitalization (including payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares, or other similar
corporate change affecting Stock, the Committee will appropriately adjust [1]
the number of Purchase Rights that may or will be issued, [2] the aggregate
number of shares of Stock available under Section 5.02 or subject to outstanding
Purchase Rights (as well as any share-based limits imposed under this Plan), [3]
the respective Purchase Price, number of shares and other limitations applicable
to outstanding or subsequently issued Purchase Rights and [4] any other factors,
limits or terms affecting any outstanding or subsequently issued Purchase
Rights.
     5.04 Source of Stock. Shares of Stock to be purchased under the Plan may,
in the Committee’s discretion, be newly issued shares or treasury shares
previously acquired by the Company. Shares of authorized but unissued shares of
Stock may not be delivered under the Plan if the Purchase Price is less than the
par value of the Stock.
6.00 PURCHASE OF SHARES
     6.01 Purchase.
     [1] Throughout each Offering Period, the Employer will withhold from each
Participant’s regular payroll the amount the Participant has elected under
Section

6



--------------------------------------------------------------------------------



 



3.01[1][a]. These amounts will be held in the Participant’s Plan Account until
the Purchase Date.
     [2] As of each Purchase Date and subject to the Plan’s terms and limits,
the value of each Participant’s Plan Account will be divided by the Purchase
Price established for that Offering Period and each Participant will be deemed
to have purchased the number of whole and fractional shares of Stock produced by
dividing the value of the Participant’s Plan Account as of the Purchase Date by
the Purchase Price. Simultaneously, the Participant’s Plan Account will be
charged for the amount of the purchase.
     6.02 Remaining Available Shares.
     [1] If application of the procedures described in Section 6.01 would result
in the purchase of a number of shares of Stock larger than the number of shares
of Stock offered during that Offering Period, the Committee will allocate
available shares of Stock among Participants and any cash remaining in
Participants’ Plan Accounts will be credited to the next Offering Period and,
subject to the terms of the Plan, applied along with additional amounts credited
to that Offering Period to purchase shares of Stock during that Offering Period
and at the Purchase Price established for that Offering Period.
     [2] If application of the procedures described in Section 6.01 would result
in the purchase of a number of shares of Stock less than the number of shares of
Stock made available for purchase for any Offering Period, the excess shares of
Stock will be available for purchase during any subsequent Offering Period.
     6.03 Delivery of Shares; Participants’ Custodial Accounts.
     [1] At or as promptly as practicable after the end of each Offering Period,
the Company will deliver the shares of Stock purchased by a Participant during
that Offering Period to the custodian for deposit into that Participant’s
Custodial Account.
     [2] Unless the Committee decides otherwise, cash dividends on any shares of
Stock credited to a Participant’s Custodial Account will be automatically
reinvested in additional whole and fractional shares of Stock unless the
Participant has affirmatively elected to receive the dividend in cash. All cash
dividends credited to Participants’ Custodial Accounts will be paid over by the
Company to the custodian at the dividend payment date and all cash dividends to
be paid to a Participant in cash will be distributed at the dividend payment
date. Purchases of Stock for purposes of dividend reinvestment will be made as
promptly as practicable (but not more than 30 days) after a dividend payment
date. The custodian will make these purchases, as directed by the Committee,
either [a] in transactions on any securities exchange upon which shares of Stock
are traded, otherwise in the over-the-counter market, or in negotiated
transactions, or [b] directly from the Company at 100 percent of the Fair Market
Value of a share of Stock on the dividend payment date. These shares will be
distributed as provided in Section 7.00.

7



--------------------------------------------------------------------------------



 



     [3] Each Participant’s Custodial Account will be credited with any shares
of Stock distributed as a dividend or distribution in respect of shares of Stock
credited to that Participant’s Custodial Account or in connection with a split
of Stock credited to that Participant’s Custodial Account.
     [4] As soon as reasonably practicable after receipt, the custodian will
sell any noncash dividends (other than Stock) received with respect to any Stock
held in a Participant’s Custodial Account and apply the proceeds of that sale to
purchase additional shares of Stock in the manner described in Section 6.03[2].
After this transaction is completed, the custodian will credit the purchased
shares of Stock to the Custodial Account to which was credited the Stock with
respect to which the noncash dividend was distributed.
     [5] Each Participant will be entitled to vote the number of shares of Stock
credited to his or her Custodial Account (including any fractional shares) on
any matter as to which the approval of the Company’s shareholders is sought. If
a Participant does not vote or grant a valid proxy with respect to shares
credited to his or her Custodial Account, those shares will be voted by the
custodian in accordance with any stock exchange or other rules governing the
custodian in the voting of shares held for customer accounts. Similar procedures
will apply in the case of any consent solicitation of Company shareholders.
7.00 TERMINATION/DISTRIBUTION OF CUSTODIAL ACCOUNTS
     7.01 Effect of Termination on Election to Participate.
     A Participant who Terminates will be deemed to have withdrawn from the
Plan. Any cash amounts credited to his or her Plan Account for the Offering
Period during which the Termination occurs will be used to purchase shares of
Stock to be credited to his or her Plan Account. No shares of Stock will be
purchased for that Participant for any Offering Period after the Offering Period
during which he or she terminates.
     7.02 Distribution of Custodial Accounts.
     [1] Subject to Section 8.00, no later than the earlier of [a] 12 full
calendar months beginning after the end of each Offering Period or [b] the
beginning of the Offering Period following the date the Participant Terminates
for any reason, all whole shares of Stock and cash held in his or her Custodial
Account will be distributed to the Participant or transferred as the Participant
elects and any fractional shares of Stock held in a Custodial Account will be
converted to cash equal to the Fair Market Value of the fractional share on the
Termination date.
     [2] Shares of Stock held in Custodial Accounts that are to be distributed
to a former Participant will be distributed in one or more certificates for
whole shares issued in the name of and delivered to the Participant.

8



--------------------------------------------------------------------------------



 



     [3] Custodial Accounts that are to be transferred to a broker-dealer or
financial institution that maintains an account for the Participant will be
transferred in one or more certificates for whole shares, and cash in lieu of
fractional shares will be paid directly to the former Participant as determined
under Section 7.02[1].
     [4] Any Participant that wants to withdraw or transfer shares of Stock must
give instructions to the custodian in a form and manner that complies with rules
prescribed by the Committee and the custodian.
8.00 MERGER, CONSOLIDATION OR SIMILAR EVENT
     If the Company undergoes a Change in Control, all shares of Stock and cash
held in each Participant’s Custodial Account will be made available under
procedures developed by the Custodian and the Committee.
9.00 AMENDMENT, MODIFICATION AND TERMINATION OF PLAN
     9.01 Amendment, Modification, Termination of Plan. The Plan will
automatically terminate after all available shares have been sold. Also, the
Board may terminate, suspend or amend the Plan at any time without shareholder
approval except to the extent that shareholder approval is required to satisfy
applicable requirements imposed by [1] Rule 16b-3 under the Act, or any
successor rule or regulation, [2] applicable requirements of the Code or [3] any
securities exchange, market or other quotation system on or through on which the
Company’s securities are listed or traded. Also, no Plan amendment may [4]
result in the loss of a Committee member’s status as a “non-employee director”
as defined in Rule 16b-3 under the Act, or any successor rule or regulation,
with respect to any employee benefit plan of the Company, [5] cause the Plan to
fail to meet requirements imposed by Rule 16b-3 or [6] without the consent of
the affected Member adversely affect any Purchase Right issued before the
amendment, modification or termination. However, nothing in this section will
restrict the Committee’s right to exercise the discretion retained in
Section 4.00.
     9.02 Effect of Plan Termination.
     [1] If the Plan is terminated effective on a day other than the last day of
any Offering Period, the Offering Period during which the Plan is terminated
also will end on the same day. Any cash balances held in Plan Accounts and
Custodial Accounts when the Plan is terminated will be repaid by check or cash
to the Participant for whom the Plan Account was established, and no additional
shares of Stock will be sold through this Plan for that Offering Period. All
shares of Stock held in Custodial Accounts will be distributed following the
procedures described in Section 7.02.
     [2] If the plan is terminated as of the last day of any Offering Period,
the Committee will apply the terms of the Plan through the end of that Offering
Period. However, no further shares of Stock will be offered under this Plan for
any subsequent Offering Period and all shares of Stock the held in Custodial
Accounts will be distributed following the procedures described in Section 7.02.

9



--------------------------------------------------------------------------------



 



10.00 MISCELLANEOUS
     10.01 Restriction on Transfers. No right or benefit under the Plan may be
transferred, assigned, alienated, pledged or otherwise disposed of in any way by
a Participant. All rights and benefits under the Plan may be exercised during
the Participant’s lifetime only by the Participant.
     10.02 Beneficiary. If a Participant dies, the deceased Participant’s
Beneficiary will be his or her surviving spouse or, if there is no surviving
spouse, the deceased Participant’s estate.
     10.03 No Guarantee of Employment. Nothing in the Plan may be construed as:
     [1] Interfering with or limiting the right of any Employer to terminate any
Participant’s employment at any time; or
     [2] Conferring on any Participant or Employee any right to continue as an
Employee.
     Further, the Participant will not be entitled by reason of participation in
the Plan to any compensation, in connection with termination of employment, for
loss of any right or benefit or prospective right or benefit which the employee
might otherwise have enjoyed by way of damages for breach of contract.
     10.04 No Promise of Future Awards. The right to purchase shares of Stock
under this Plan is being made available on a voluntary and discretionary basis
and the Purchase Right with respect to each individual Offering Period is being
offered on a one-time basis and does not constitute a commitment to make any
Purchase Right available in the future. The right to purchase shares of Stock
hereunder will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
     10.05 Tax Requirements and Notification. Each Participant is solely
responsible for satisfying any applicable local, state, federal and foreign tax
requirements associated with any taxable amount received from or associated with
his or her participation in the Plan. The Employer will withhold required taxes
in the same manner and for the same taxing jurisdiction as it withholds taxes
from Participants’ other compensation.
     10.06 Indemnification. Each individual who is or was a member of the
Committee or of the Board will be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be made a party or in
which he or she may be involved by reason of any action taken or failure to take
action under the Plan as a Committee member and against and from any and all
amounts paid, with the Company’s approval, by him or her in settlement of any
matter related to or arising from the Plan as a Committee member or paid by him
or her in satisfaction of any judgment in any action, suit or proceeding
relating to or arising from the Plan against him or her as a Committee member,
but only if he or she gives the Company an opportunity, at its own

10



--------------------------------------------------------------------------------



 



expense, to handle and defend the matter before he or she undertakes to handle
and defend it in his or her own behalf. The right of indemnification described
in this section is not exclusive and is independent of any other rights of
indemnification to which the individual may be entitled under the Company’s
organizational documents, by contract, as a matter of law or otherwise. The
foregoing right of indemnification is not exclusive and is independent of any
other rights of indemnification to which the person may be entitled under the
Company’s organizational documents, by contract, as a matter of law or
otherwise.
     10.07 No Limitation on Compensation. Nothing in the Plan is to be construed
to limit the right of the Company to establish other plans or to pay
compensation to its employees or directors, in cash or property, in a manner not
expressly authorized under the Plan.
     10.08 Requirements of Law. The availability of Purchase Rights and the
issuance of shares of Stock will be subject to all applicable laws, rules and
regulations and to all required approvals of any governmental agencies or
national securities exchange, market or other quotation system. Also, no shares
of Stock will be sold under the Plan unless the Company is satisfied that the
issuance of those shares of Stock will comply with applicable federal and state
securities laws and any applicable securities laws of non-U.S. jurisdictions.
Certificates for shares of Stock delivered under the Plan may be subject to any
stock transfer orders and other restrictions that the Committee believes to be
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange or other recognized market or
quotation system upon which the Stock is then listed or traded, or any other
applicable federal or state securities law or any applicable securities laws of
non-U.S. jurisdictions. The Committee may cause a legend or legends to be placed
on any certificates issued under the Plan to make appropriate reference to
restrictions within the scope of this section.
     10.09 Use of Funds. All amounts credited to and held in Plan Accounts may
be used by the Company for any corporate purpose and the Company is not required
to segregate Plan Accounts from its general assets.
     10.10 Expenses. Except as otherwise provided in this section and the Plan,
costs and expenses incurred in the administration of the Plan and maintenance of
Plan Accounts will be paid by the Company, including the custodian’s annual fees
and any brokerage fees and commissions arising in connection with the purchase
of shares of Stock upon reinvestment of dividends and distributions. In no
circumstance will the Company pay any brokerage fees and commissions arising in
connection with the sale of shares of Stock acquired under the Plan by any
Participant.
     10.11 Governing Law. The Plan and all related agreements will be construed
in accordance with and governed by the laws (other than laws governing conflicts
of laws) of the United States and of the State of Ohio.
     10.12 No Impact on Benefits. The right to purchase shares of Stock under
this Plan is an incentive designed to promote the objectives described in
Section 1.00 and are not to be treated

11



--------------------------------------------------------------------------------



 



as compensation for purposes of calculating a Participant’s rights under any
employee benefit plan.
     10.13 Data Privacy. Information about the Participant and the Participant’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The
Participant understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Participant’s country
or elsewhere, including the United States of America. The Participant consents
to the processing of information relating to the Participant and the
Participant’s participation in the Plan in any one or more of the ways referred
to above.
     10.14 Effective Date. The Plan was effective as of the Effective Date,
subject to the approval thereof by the shareholders of the Company at the Annual
Meeting of Shareholders held on January 27, 2005. The Plan was amended and
restated, effective upon approval by the shareholders at the Annual Meeting of
Shareholders held on January 26, 2006. The changes in such amendment and
restatement apply as of the first Entry Date following such approval by
shareholders.

12